                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 STEPHEN HENDERSON,                              )
                                                 )
                Movant,                          )
                                                 )
        v.                                       )             No. 4:19-CV-1788 CAS
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on movant’s motion to proceed in forma pauperis on appeal.

For the following reasons, the motion will be denied.

       Pursuant to 28 U.S.C. § 1915(a)(2), any motion to proceed on appeal without prepayment

of the appellate filing fee must be accompanied by a “certified copy of the trust fund account

statement (or institutional equivalent) for the prisoner for the 6-month period immediately

preceding the filing of the . . . notice of appeal, obtained from the appropriate official of each

prison at which the prisoner is or was confined.”

       Movant has not submitted with his motion a certified copy of his prison trust fund account

statement, but instead has submitted a three-page “Inmate Inquiry.” The inmate inquiry has not

been certified and does not appear to have been obtained from “the appropriate [prison] official”

as required by § 1915(a)(2). Moreover, based on the inmate inquiry, movant has a prison account

balance of $1,430.20 and six months of deposits totaling $2,610.00. These amounts contradict

movant’s signed affidavit in support of his motion to proceed in forma pauperis, in which he states

under penalty of perjury that he has no funds in his prison account and has not received any money

within the past twelve months from any source.
        Movant has not submitted a certified copy of his trust fund account statement as required

by § 1915(a)(2) and the document he has submitted contradicts his allegation of poverty. For these

reasons, movant’s motion to proceed in forma pauperis on appeal is denied.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion to proceed in forma pauperis on appeal

is DENIED. [Doc. 9]




                                                CHARLES A. SHAW
                                                UNITED STATES DISTRICT JUDGE


Dated this 13th day of September, 2019.




                                              -2-
